POLITZ, Circuit Judge,
dissenting:
We today affirm the forfeiture of $194,-209.04 because of an innocent omission which, on the record before us, reflects neither deviousness nor effort to subvert the regulatory statute at issue. Convinced that we do an injustice, I must dissent.
Raul Arvizo-Morales was employed by Casa de Cambio Juarez, a money exchange operation located in Juarez, Mexico. His brother Francisco is a principal owner of the business. Raul Arvizo’s duties included transporting money, both dollars and pesos, back and forth across the United States/Mexico border. Prior to the fateful April 23, 1986 trip, he had brought currency into the United States without incident on more than 100 occasions. He did so on a regular, tedium-latent basis.
On the morning of April 23, 1986 Francisco told Raul to take certain funds to the Texas Commerce Bank in El Paso. The cash and checks were counted and Raul prepared Customs Form 4790, Report of International Transportation of Currency or Monetary Instruments. The correct to*1145tal of the deposit, including certain non-negotiable instruments for which there was no obligation to declare, and the Texas Commerce Bank destination were noted on the form.
Just as Raul was preparing to leave, Francisco told him that there had been a transaction with Don Peso’s Money Exchange House in El Paso and Casa de Cambio owed Don Peso’s $19,865.04. Francisco instructed his brother to count out that amount from the sums he had for deposit and to take it to Don Peso’s when he made the trip to the El Paso Bank. Raul complied and put $20,865.041 in a separate paper bag. The rest of the funds were in a nylon bag.
When Raul arrived at the Paso Del Norte port of entry he presented the completed Form 4790 and his personal identification to the custom agent. The agent examined the identification and the form and then instructed Raul to bring in the funds for verification. Raul went to his vehicle and returned with both the nylon bag and the paper sack. At this point, before the money had been counted, the agent asked if all of the money was going to the Texas Commerce Bank. Raul responded: “Yes, except for the contents of the brown paper sack’’ which he explained he was to take to Don Peso’s Money Exchange. When asked why he had not put that on the form Raul shrugged his shoulders. He then requested permission to add that additional destination to the form. The agent summarily denied the request, seized all of the currency and contacted the United States Attorney’s office.
Interestingly enough the agent was most concerned, at the time of the seizure and trial, with the miscount of the funds in the paper sack. Apparently so was Raul, but one could understand his concern entirely separate from compliance with the requirements of the currency disclosure law. He had made that $1,000 error. He had to account for it to his employer-brother.
The majority today holds that when Raul handed the agent the Form 4790 the matter was immediately and irretrievably fixed in stone with no room for innocent error or omission, or the correction of same. When the form was handed over, it was a done deed. No correction or repair was possible. I do not perceive the act of handing over a form as a final commitment to a course of action like a bullet leaving the end of the barrel of a gun. Fact-specific justice requires more. The purpose of the currency disclosure legislation is not served by today’s harsh result. I am unable to fathom any purpose which is served other than to punish Raul and his employer for what is an oversight or, at worst, slovenly completion of a form. I respectfully dissent.

. Although the government sought to make something sinister of this $1,000 error, the trial court considered it an inadvertent error, a simple miscount. The record fully supports that finding. Anyone who has counted currency knows that errors of $0.10, 1.00, 10.00, 100.00, and 1,000.00 are the easiest to make and the most frequently made.